The opinion of the court was delivered by
Garrison, J.
The property that may be lawfully assessed by the state board of assessors is property in the possession of a railroad company and used by it for railroad purposes. In matter of Taxation of Erie Railroad Co., 36 Vroom 608.
This property is' not so possessed and used. It is used as a trolley road, which is not a railroad use. Camden and Atlantic Railroad Co. v. Atlantic City, 29 Vroom 316.
The character of the property taxed is therefore that of property not used for railroad purposes, and it has been lawfully taxed by Jersey City alone.